USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 99-1191                    SIGFRIDO TORRES LAZARINI,                      Plaintiff, Appellant,                                v.                          UNITED STATES,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO        [Hon. Juan M. Perez-Gimenez, U.S. District Judge]                              Before                      Selya, Circuit Judge,                Campbell, Senior Circuit Judge,                   and Lipez, Circuit Judge.                                                                                                                                          Rafael A. Oliveras Lopez De Victoria on brief for appellant.     Guillermo Gil, United States Attorney, Miguel A. Fernandez,Assistant United States Attorney, and Fidel A. Sevillano Del Rio,Assistant United States Attorney, on brief for appellee.February 17, 2000               Per Curiam.   After a thorough review of the record and of the parties' submissions, we affirm.  It appears that appellant Sigfrido Torres Lazzarini ("Torres") did file an administrative claim for the mental suffering he says he endured as a result of the allegedly wrongful termination of his benefits by the Veteran's Administration; and we will assume that claim was filed in July 1992, as reflected in Exhibit F of Torres' Appendix.  Even if Torres' Federal Tort Claims Act claim was cognizable   a matter we do not decide   it is barred as untimely.  Torres' claim accrued in September 1989, when he says Veteran's Administration officials conspired to withhold his benefits.  See United States v. Kubrick, 444 U.S. 111, 113 (1979) (claim under the FTCA accrues "when the plaintiff knows both the existence and the cause of his injury.").  In order to have been timely, his administrative claim should have been filed by September 1991.  28 U.S.C. 2401(b).           Affirmed.  1st Cir. Loc. R. 27(c).